IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

BHATIVINODE FRANKLIN,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-1543

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 12, 2017.

An appeal from the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

Bhativinode Franklin, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, WETHERELL, and WINSOR, JJ., CONCUR.